Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2015/0260463 (Laughlin).
	Regarding independent claim 1, Laughlin discloses a heat recovery engine (note figures 7E, 7F, 13A, 13B) including: a compressor (C, 3) to increase pressure, density and temperature of a gas stream flowing in a closed loop within the engine, with the gas stream at base system pressure at a compressor inlet; an expander (T, 1) to reduce the pressure of said gas stream when compressed to just above said base system pressure, at the same time receiving power from the gas stream; a recuperator 5 to transfer thermal energy from downstream gas stream of said expander to downstream gas stream of said compressor, thereby increasing the temperature of said downstream gas stream of said compressor at approximately constant pressure; a heater 2 to provide further heat energy to said gas stream at approximately constant pressure after exit from said recuperator; a heat source 68 and a heating device for transferring heat energy from said heat source to said heater; a cooler 4 to cool said gas stream prior to compression in said compressor; a heat energy transfer device 69 to transfer heat from note turbine T and compressor C are connected by a shaft that is the operability device for taking off surplus power) to ensure the operation of said compressor and said expander, and to take off surplus power either mechanically or electrically; a plurality of insulated ducts (66, note paragraph 162 that clearly discloses the paths 66 connecting all elements for working fluid 20 can be insulated) to transfer said gas stream between said compressor, recuperator, heater, expander and cooler.
	Regarding claim 13, the heat source is thermal medium 68, 69 that are stored latent or sensible thermal energy, abstract of Laughlin also discloses solar input energy also belongs to the list.
	Regarding claim 14, the expander/turbine in Laughlin clearly produces electricity.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 13-14, are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 5590528 (Viteri) in view of U.S. 2015/0260463 (Laughlin).  
Regarding independent claim 1, Viteri discloses (with regards to Fig. 1) a heat recovery engine including a compressor (6A, 6B) to increase pressure, density and temperature of a gas stream flowing in a closed loop (Col. 4 In 8-14) within the engine, an expander (21A, 21B) to reduce the pressure of the gas stream, a recuperator (15) to 
However, Viteri does not disclose the additional feature of the ducts being insulated.  
Laughlin is relied upon to disclose that insulated pipes 66 can be used in a closed gas system to avoid heat loss (paragraph 162). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to insulate the pipes in Viteri as taught by Laughlin for the purpose of preventing heat loss in the cycle.
With regards to claim 2, Viteri discloses the heat recovery engine operating with a low compression ratio (Col. 4 In 46-49).
With regards to claims 3-4, Viteri discloses (with regards to Fig. 1) the compressor and expander are reciprocating compressors and expanders (Col. 1 In 22-27) and the positive displacement devices have a plurality of cylinders and pistons (Fig. 1, 6A, 6B, 21 A, 21B).
With regards to claim 6, Viteri discloses (with regards to Fig. 1) a pairwise direct linkage (34) between the compressor and expander.

Regarding claim 14, the output of combustion engine in Viteri is well known to drive electric generator. 

Claims 5, 12, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 5590528 (Viteri) as modified by US 2015/0260463 (Laughlin) as applied to claim 1 above, and further in view of US 5924305 (Hill).  Viteri as modified teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach the double acting piston/cylinder. Hill teaches that it’s well known to use double acting cylinders/pistons 18, 20 in a closed gas system.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use double acting piston/cylinder in Viteri as taught by Hill for the purpose of generating power from both movement directions of the pistons/cylinders.

Claims 7-9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 5590528 (Viteri) as modified by US 2015/0260463 (Laughlin) as applied to claim 1 above, and further in view of US 4077221 (Maeda).  Viteri as modified teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach the crosshead.  Maeda teaches that it’s well known to use crosshead 28 to connect the output of the pistons in a closed gas system (figure 6).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to .

Claims 10-11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 5590528 (Viteri) as modified by US 2015/0260463 (Laughlin) as applied to claim 1 above, and further in view of US 2792818 (Lindstrom).  Viteri as modified teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach the cooling crown extension.  Lindstrom teaches that it’s well known to use cooling crown extension 20 for a piston in gas engine.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a cooling crown extension in Viteri as taught by Linstrom for the purpose of cooling and protecting the piston head.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Howes, Ma, Ruer, Hufton, and Howes disclose closed gas cycles using compressors and linear expanders with insulated pipes.









Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/22/2021